Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 03/07/2021, with respect to Claims 1-20 have been fully considered and are persuasive due to amendments made to at least the independent claims. The rejection of Claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 8, and 15 “…using the information, automatically making the following determinations: the RAID type in which the storage drive failure occurred, and whether data loss occurred in the RAID as a result of the storage drive failure: automatically generating a report that documents the determinations; and communicating the report to a user.”



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Zhuo et al. (US Patent Application Publication No. US 20200341675 A1) teaches a set of storage management techniques that involve determining a set of association degrees associated with a set of storage disks, the set of storage disks forming a set of Redundant Arrays of Independent Disks (RAIDs), and an association degree of the set of association degrees indicating a coupling degree of a pair of storage disks in the set of storage disks. The coupling degree is determined based on a number of RAIDs associated with the pair of storage disks. The techniques further involve determining a first number of pairs of storage disks, wherein the coupling degree of each pair of storage disks is less than a predetermined coupling threshold; and in response to determining that a ratio of the first number to a total number of pairs of storage disks of the set of storage disks is greater than a predetermined ratio threshold, reorganizing at least one RAID in the set of RAIDs.
Jacobson (US Patent No. US 5572661 A) teaches a method wherein data loss is selectively tracked within a hierarchic data storage system having multiple storage disks that define a physical storage space. The physical storage space is mapped into a first virtual storage space which presents the physical storage space as multiple RAID areas that store data according to various RAID levels, such as RAID Level 1 (mirror 
Satoyama et al. (US Patent Application Publication No. US 20190196911 A1) teaches a method for restoring lost data in a failed storage drive that includes detecting a fault in a storage drive in a first RAID group of a first RAID type. In each striped line including host data which is lost due to a failure of the storage drive, host data is restored in the first RAID group. The method consists of first forming data of a striped line of a second RAID type from host data of a striped line of the first RAID group, the number of strips of the second RAID type being smaller than the number of strips of the first RAID type. A second RAID group of the second RAID type is configured by a storage drive included in the first RAID group excluding the failed storage drive and storing data of a striped line of the second RAID type in the second RAID group.
Ma et al. (Non-Patent Literature Publication) teaches a monitoring mechanism which proactively identifies and preempts impending failures and vulnerable RAID groups. The mechanism consists of two components, PLATE and ARMOR. PLATE is an active defense mechanism that monitors the health of each disk by tracking the number of reallocated sectors, proactively detecting unstable disks and replacing them in advance. ARMOR uses the joint failure probability of a disk group to quantify the likelihood of multiple simultaneous disk failures. ARMOR can identify sets of disks that collectively represent a risk of failure even when no individual disk is flagged in isolation. Unstable disks can then be replaced in advance or the redundancy of a disk group can be increased.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114